In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
        ___________________________
             No. 02-19-00011-CV
        ___________________________

THE ESTATE OF SAMUEL S. BRANOFF, DECEASED




       On Appeal from Probate Court No. 2
              Tarrant County, Texas
        Trial Court No. 2017-PR02397-2


      Before Kerr, Pittman, and Birdwell, JJ.
       Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On June 17, 2019, we notified appellant that his brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: July 25, 2019




                                            2